Williams, J.
It is evident the plaintiffs, owing to the default of defendant, took nothing by the deed of the land conveyed to them for their security. It is also evident that defendant was released by the note to Thompson from a liability of $650.50, and interest.
This is, in contemplation of law, the same as if plaintiffs had paid in money, for the benefit and at the request of defendant, this amount; and the special arrangement in reference to the payment of this sum *597to plaintiffs, by defendant, having failed, by default of defendant, they were entitled to recover this amount; and this being the claim of their petition, there being no answer after the overruling of the demurrer, the court rendered judgment for this amount for plaintiffs, which is
Affirmed.